department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug 201f uniform issue list tep raat legend taxpayer a company b financial_institution c financial_institution d ira x account y stock amount d stock amount e stock amount f stock amount g amount amount amount amount amount ‘ber this letter is in response to your request for a letter_ruling dated may from your authorized representative in which you requested a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error by company b which provided incorrect taxable_income amount information to taxpayer a that caused him to make a partial_rollover contribution of stock amount e of company b’s common_stock instead of a correct partial_rollover contribution of stock amount d to ira x an individual_retirement_arrangement ira maintained with financial_institution d taxpayer a was employed by company b and was a participant in company b’ sec_401 plan in september taxpayer a age xx requested a full distribution of hi sec_401 account which was completely invested in company b's common_stock for a total number of shares equal to stock amount g taxpayer a's intent in taking a full distribution from hi sec_401 retirement account was to complete a partial_rollover into ira x of only the taxable_amount portion of the gross distribution taxpayer a relied upon erroneous information contained in the taxable_amount information statement that was prepared by company b acting as the administrator of taxpayer a’ sec_401 plan of the gross distribution amount made to taxpayer a the taxable_amount portion was incorrectly shown to be amount in making a partial_rollover contribution equal to the taxable_amount taxpayer a received a full distribution of stock amount g on date which he placed into account y a taxable brokerage account with financial_institution d which was also acting as the custodian of taxpayer a’s ira x portion of the gross distribution taxpayer a calculated the number of shares of stock to be rolled over based on information incorrectly showing amount to be the taxable_amount portion of the gross distribution on date within days of the original distribution date of date taxpayer a relying on the erroneous information made a partial_rollover contribution of stock amount e with a rollover value of amount to ira x in january taxpayer a received form 1099-r from financial_institution c the custodian of taxpayer a’ sec_401 account which provided the same erroneous information that company b had previously provided to taxpayer a on or after date more than days after taxpayer a received the full distribution from hi sec_401 retirement account and more than days after taxpayer a made a partial_rollover contribution to ira x taxpayer a received a corrected k taxable_amount information statement from company b this new statement indicated that the earlier statement was erroneous and also provided the correct taxable_amount information showing the correct taxable_amount portion of the gross distribution to be amount which is an increase of amount over the figure amount that was previously provided to taxpayer a taxpayer a also received a revised form 1099-r from financial_institution c showing the correct taxable_amount portion to be amount stock amount f is represented to be the number of shares of company b common_stock that is equivalent in value to amount amount less amount taxpayer a after receiving the corrected information contacted financial_institution d to inquire if he could make a rollover_contribution of additional stock from account y to ira x to reflect the corrected taxable_amount portion of the distribution financial_institution d informed taxpayer a that the 60-day rollover period had expired based on the above facts and representations taxpayer a has requested a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the contribution of additional shares of stock stock amount f from taxpayer a’s account y to ira x to reflect the corrected taxable_income amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of stock amount f was caused by the erroneous taxable_income amount information that was furnished to him by company b therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the rollover of additional shares of stock stock amount f which were previously distributed from taxpayer a’ sec_401 account and are now held in account y provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of shares of stock equal to stock amount f into ira x will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xx xxxxx xxxxxxx id number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx- xxxx please address all correspondence to se t ep ra t1 sincerely culler a wytns carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
